Exhibit 10.2
 


AMENDED AND RESTATED SECURITY AGREEMENT


THIS AMENDED AND RESTATED SECURITY AGREEMENT dated as of October 11, 2012 (this
“Security Agreement”) is being entered into among GRANITE CONSTRUCTION
INCORPORATED, a Delaware corporation (the “Company” and a “Borrower”), GRANITE
CONSTRUCTION COMPANY, a California corporation (“GCC” and a “Borrower”), GILC
INCORPORATED, a California corporation (“GILC” and a “Borrower”, and together
with the Company and GCC, collectively, the “Borrowers”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A SECURITY JOINDER AGREEMENT (each a “Guarantor”
and, together with the Borrowers, collectively, the “Grantors”), and BANK OF
AMERICA, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for each of the Secured Creditors (as defined in the Intercreditor Agreement
referenced below).


RECITALS:


A.           The Grantors and Bank of America, N.A., as administrative agent,
are parties to that certain Security Agreement dated as of December 23, 2010 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Security Agreement”), pursuant to which the
Grantors granted to Bank of America, N.A., as administrative agent, for the
benefit of the Secured Bank Creditors a duly perfected first priority security
interest in all Collateral (except as otherwise expressly permitted under that
certain Credit Agreement dated as of June 22, 2010 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”), among the Borrowers, Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer, and the lenders from
time to time party thereto) to secure extensions of credit made or maintained
under the Existing Credit Agreement and certain Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Card Related Products
Agreements (each as defined in the Existing Credit Agreement).


B.           Pursuant to that certain Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, Bank
of America, N.A., as administrative agent and collateral agent, the swing line
lender and letter of credit issuer, and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to amend and restate the
Existing Credit Agreement and to continue to provide to the Borrowers a
revolving credit facility with a letter of credit sublimit and swing line
facility.


C.           Certain additional extensions of credit may be made from time to
time for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Card Related Products
Agreements (each as defined in the Credit Agreement).
 
 
1

--------------------------------------------------------------------------------

 


D.           Pursuant to that certain Note Purchase Agreement dated as of May 1,
2001 (as amended by the First Amendment thereto dated as of June 15, 2003 and
the Second Amendment thereto dated as of the date hereof (the “Second Amendment
to 2013 Notes Agreement”) and as further amended, restated, supplemented or
otherwise modified from time to time, the “2013 Notes Agreement”), among the
Company and the purchasers named therein, the Company has issued and sold to
certain Noteholders 6.96% Senior Notes due May 1, 2013 as amended, restated,
supplemented or otherwise modified from time to time (the “2013 Notes”), and
pursuant to that certain Note Purchase Agreement dated as of December 12, 2007
(as amended by the First Amendment thereto dated as of the date hereof (the
“First Amendment to 2019 Notes Agreement”) and as further amended, restated,
supplemented or otherwise modified from time to time, the “2019 Notes
Agreement”), among the Company and the purchasers named therein, the Company has
issued and sold to certain Noteholders 6.11% Series 2007-A Senior Notes due
December 12, 2019 (together with any additional notes issued pursuant to the
2019 Notes Agreement and as each may be amended, restated, supplemented or
otherwise modified from time to time, the “2019 Notes”).


E.           Pursuant to an Intercreditor and Collateral Agency Agreement dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among the Bank Agent (on
behalf of the Secured Bank Creditors), the holders of the 2013 Notes, the
holders of the 2019 Notes, the Collateral Agent and acknowledged by the Loan
Parties, the parties thereto have agreed that the Secured Obligations shall be
secured under this Security Agreement on a pari passu basis and that the
Collateral Agent shall act on behalf of the Secured Creditors regarding the
Collateral.


F.           It is a condition precedent to the Lenders’ obligation to amend and
restate the Existing Credit Agreement, to the Secured Bank Creditors’
obligations to make and maintain such extensions of credit, to the obligation of
the holders of the 2013 Notes to enter into the Second Amendment to the 2013
Notes Agreement and to the obligation of the holders of the 2019 Notes to enter
into the First Amendment to the 2019 Notes Agreement that the Grantors shall
have executed and delivered this Security Agreement to the Collateral Agent.


In order to induce the Lenders to amend and restate the Existing Credit
Agreement, to induce the Secured Bank Creditors to from time to time make and
maintain extensions of credit under the Credit Agreement and such Secured Cash
Management Agreements, Secured Hedge Agreements and Secured Card Related
Products Agreements and to induce the holders of the 2013 Notes to agree to the
Second Amendment to the 2013 Notes Agreement and the holders of the 2019 Notes
to agree to the First Amendment to the 2019 Notes Agreement, each Grantor hereby
agrees with the Collateral Agent, for the ratable benefit of the Secured
Creditors, that the Existing Security Agreement is hereby amended and restated
by this Security Agreement with the effect that the Existing Security Agreement
as so amended and restated is hereby continued into this Security Agreement, and
this Security Agreement shall constitute neither a release nor novation of any
obligation or liability arising under the Existing Security Agreement, and such
obligations shall continue in effect on the terms hereof, all as follows:


 
2

--------------------------------------------------------------------------------

 


1.           Certain Definitions.  All capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Intercreditor
Agreement.  Terms used in this Security Agreement that are not otherwise
expressly defined herein or in the Intercreditor Agreement, and for which
meanings are provided in the Credit Agreement, shall have the meaning given
therefor in the Credit Agreement as in effect on the date hereof.  Terms used in
this Security Agreement that are not otherwise expressly defined herein, in the
Intercreditor Agreement or in the Credit Agreement, and for which meanings are
provided in the Uniform Commercial Code of the State of California (the “UCC”),
shall have such meanings unless the context requires otherwise.  In addition,
for purposes of this Security Agreement, the following terms have the following
definitions:


“Closing Date” shall mean October 11, 2012.


“Excluded Property” means, with respect to any Grantor, (a) any owned or leased
real property subject to a Mortgage or (b) any property that would otherwise
constitute a General Intangible to the extent that the grant of a security
interest in such property is prohibited by any requirement of law of a
Governmental Authority, requires a consent not obtained from any Governmental
Authority pursuant to such requirement of law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, permit,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any Investment Property, any applicable shareholder,
joint venture or similar agreement, except in each case to the extent that such
requirement of law or the term in such contract, license, agreement, instrument
or other document or shareholder, joint venture or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable law; provided, however, the exclusion in this
clause (b) shall not apply to Subsidiary Securities in joint venture investments
or Subsidiaries acquired or created after the Closing Date unless after
reasonable best efforts the relevant Grantor is unable either to avoid the
conditions set forth in this clause (b) or to obtain consents, waivers or
approvals thereof.


“Perfection Action” means the delivery of possession of items of (or evidencing)
Collateral, causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents, the
establishment of control over items of Collateral, and the taking of such other
actions as may be necessary or advisable in the determination of the Collateral
Agent to create, enforce, protect, perfect, or establish or maintain the
priority of, the security interest of the Collateral Agent for the benefit of
the Secured Creditors in the Collateral.


“Perfection Documents” means all financing statements (including all amendments
thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Collateral Agent’s
security interest in Collateral, including those items as are described in this
Section 3.


“Permitted Liens” means Liens permitted to exist under Section 7.01 of the
Credit Agreement, Section 10.5 of the 2013 Notes Agreement, Section 10.5 of the
2019 Notes Agreement and any analogous covenant under any additional Notes
Documents.
 
 
3

--------------------------------------------------------------------------------

 


“Qualifying Control Agreement” means any agreement, in form and substance
reasonably acceptable to the Collateral Agent, that provides the Collateral
Agent with “control” as defined in Article 9 of the UCC.


“Secured Obligations” means the “Secured Obligations”, as defined in the
Intercreditor Agreement.


“Termination Date” means the “Termination Date”, as defined in the Intercreditor
Agreement.


2.           Grant of Security Interest.  Each Grantor grants and re-grants as
collateral security for the payment, performance and satisfaction of the Secured
Obligations, to the Collateral Agent for the benefit of the Secured Creditors a
continuing first priority security interest (subject to Permitted Liens) in and
to, and collaterally assigns and re-assigns to the Collateral Agent for the
benefit of the Secured Creditors, all of the assets of such Grantor or in which
such Grantor has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located, including the following:


(a)           All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);


(b)           All inventory, including all goods manufactured or acquired for
sale or lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);


(c)           All goods, including all machinery, equipment, motor vehicles,
parts, supplies, apparatus, appliances, tools, patterns, molds, dies,
blueprints, fittings, furniture, furnishings, fixtures and articles of tangible
personal property of every description, and all computer programs embedded in
any of the foregoing and all supporting information relating to such computer
programs (collectively referred to hereinafter as “Equipment”);


 
4

--------------------------------------------------------------------------------

 
 
(d)           All general intangibles, including all rights now or hereafter
accruing to such Grantor under contracts, leases, agreements or other
instruments, including all contracts or contract rights to perform or receive
services, to purchase or sell goods, or to hold or use land or facilities, and
to enforce all rights thereunder, all causes of action, corporate or business
records, inventions, patents and patent rights, rights in mask works, designs,
trade names and trademarks and all goodwill associated therewith, trade secrets,
trade processes, copyrights, licenses, permits, franchises, customer lists,
computer programs and software, all internet domain names and registration
rights thereto, all internet websites and the content thereof, all payment
intangibles, all claims under guaranties, tax refund claims, all rights and
claims against carriers and shippers, leases, all claims under insurance
policies, all interests in general and limited partnerships, limited liability
companies, and other Persons not constituting Investment Property (as defined
below), all rights to indemnification and all other intangible personal property
and intellectual property of every kind and nature (collectively referred to
hereinafter as “General Intangibles”);


(e)           All deposit accounts, including demand, time, savings, passbook,
or other similar accounts maintained with any bank by or for the benefit of such
Grantor, but excluding any escrow retention accounts (collectively referred to
hereinafter as “Deposit Accounts”);


(f)           All chattel paper, including tangible chattel paper, electronic
chattel paper, or any hybrid thereof (collectively referred to hereinafter as
“Chattel Paper”);


(g)           All investment property, including all securities, security
entitlements, securities accounts, commodity contracts and commodity accounts of
or maintained for the benefit of such Grantor, but excluding all Pledged
Interests subject to any Pledge Agreement and any Subsidiary Securities in
Foreign Subsidiaries and equity interests in Subsidiaries that are not Material
Subsidiaries, in each case, to the extent not required to be pledged under the
terms of the Credit Agreement, any Notes Document or any Pledge Agreement
(collectively referred to hereinafter as “Investment Property”);


(h)           All instruments, including all promissory notes (collectively
referred to hereinafter as “Instruments”);


(i)           All documents, including warehouse receipts, bills of lading and
other documents of title (collectively referred to hereinafter as “Documents”);


(j)           All rights to payment or performance under letters of credit
including rights to proceeds of letters of credit (“Letter-of-Credit Rights”),
and all guaranties, endorsements, Liens, other Guarantee obligations or
supporting obligations of any Person securing or supporting the payment,
performance, value or liquidation of any of the foregoing (collectively, with
Letter-of-Credit Rights, referred to hereinafter as “Supporting Obligations”);
 
 
5

--------------------------------------------------------------------------------

 
 
(k)           All books and records relating to any of the forgoing (including
customer data, credit files, ledgers, computer programs, printouts, and other
computer materials and records (and all media on which such data, files,
programs, materials and records are or may be stored)); and


(l)           All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies insuring any of the foregoing.


All of the property and interests in property described in subsections (a)
through (l) are herein collectively referred to as the
“Collateral”.  Notwithstanding the foregoing, the Collateral shall not include
any Excluded Property.


Each of the parties hereto hereby acknowledges and agrees that the security
interests in the Collateral granted under the Existing Security Agreement and
all of the other Security Instruments (as defined in the Existing Credit
Agreement) to the Administrative Agent, and all Security Instruments (as defined
in the Existing Credit Agreement) evidencing such security interests are hereby
assigned to the Collateral Agent.


3.           Perfection.  As of the date of execution of this Security Agreement
or Security Joinder Agreement by each Grantor, as applicable (with respect to
each Grantor, its “Applicable Date”), such Grantor shall have:


(a)           furnished the Collateral Agent with duly authorized financing
statements in form, number and substance suitable for filing, sufficient under
applicable law, and satisfactory to the Collateral Agent in order that upon the
filing of the same the Collateral Agent, for the benefit of the Secured
Creditors, shall have a duly perfected security interest in all Collateral in
which a security interest can be perfected by the filing of financing
statements;


(b)           to the extent expressly required by the terms hereof or of the
Credit Agreement, or otherwise as the Collateral Agent may request, furnished
the Collateral Agent with properly executed Qualifying Control Agreements,
issuer acknowledgments of the Collateral Agent’s interest in Letter-of-Credit
Rights, and evidence of the placement of a restrictive legend on tangible
chattel paper (and the tangible components of electronic Chattel Paper), and
taken appropriate action acceptable to the Collateral Agent sufficient to
establish the Collateral Agent’s control of electronic Chattel Paper (and the
electronic components of hybrid Chattel Paper), as appropriate, with respect to
Collateral in which either (i) a security interest can be perfected only by
control or such restrictive legending, or (ii) a security interest perfected by
control or accompanied by such restrictive legending shall have priority as
against a lien creditor, a purchaser of such Collateral from the applicable
Grantor, or a security interest perfected by Persons not having control or not
accompanied by such restrictive legending, in each case in form and substance
acceptable to the Collateral Agent and sufficient under applicable law so that
the Collateral Agent, for the benefit of the Secured Creditors, shall have a
security interest in all such Collateral perfected by control;


 
6

--------------------------------------------------------------------------------

 
 
(c)           to the extent expressly required by the terms hereof or of the
Credit Agreement, or otherwise as the Collateral Agent may request, delivered to
the Collateral Agent possession of all Collateral with respect to which either a
security interest can be perfected only by possession or a security interest
perfected by possession shall have priority as against Persons not having
possession, and including in the case of Instruments, Documents, and Investment
Property in the form of certificated securities, duly executed endorsements or
stock powers in blank, as the case may be, affixed thereto in form and substance
acceptable to the Collateral Agent and sufficient under applicable law so that
the Collateral Agent, for the benefit of the Secured Creditors, shall have a
security interest in all such Collateral perfected by possession; and


(d)           to the extent expressly required by the terms hereof or of the
Credit Agreement or any Notes Document, or otherwise as the Collateral Agent may
request, for any motor vehicles constituting Equipment owned by such Grantor
that are titled or registered in any State in the U.S., furnished to the
Collateral Agent all applications for certificates of title or ownership
indicating the Collateral Agent’s first priority Lien on each such motor vehicle
(subject to any Permitted Liens) covered by such certificate, and any other
necessary documentation, shall be filed in each office in each jurisdiction
which the Collateral Agent shall deem reasonably advisable to perfect its Liens
on such motor vehicles subject to a certificate of title;


with the effect that the Liens conferred in favor of the Collateral Agent which
have been required to be perfected shall be and remain duly perfected and of
first priority subject only, to the extent applicable, to Permitted Liens.


4.           Maintenance of Security Interest; Further Assurances.


(a)           Each Grantor will from time to time at its own expense, deliver
specific assignments of Collateral or such other Perfection Documents, and take
such other or additional Perfection Action, as may be required by the terms of
the Loan Documents, the Notes Documents or as the Collateral Agent may
reasonably request in connection with the administration or enforcement of this
Security Agreement or related to the Collateral or any part thereof in order to
carry out the terms of this Security Agreement, to perfect, protect, maintain
the priority of or enforce the Collateral Agent’s security interest in the
Collateral, subject only to Permitted Liens, or otherwise to better assure and
confirm unto the Collateral Agent its rights, powers and remedies for the
benefit of the Secured Creditors hereunder. Without limiting the foregoing, each
Grantor hereby irrevocably authorizes the Collateral Agent to file (with, or to
the extent permitted by applicable law, without the signature of the Grantor
appearing thereon) financing statements approved by such Grantor (including
amendments thereto and initial financing statements in lieu of continuation
statements) or other Perfection Documents (including copies thereof) showing
such Grantor as “debtor” at such time or times and in all filing offices as the
Collateral Agent may from time to time reasonably determine to be necessary or
advisable to perfect or protect the rights of the Collateral Agent and the
Secured Creditors hereunder, or otherwise to give effect to the transactions
herein contemplated, any of which Perfection Documents, at the Collateral
Agent’s election, may describe the Collateral as or including all assets of the
Grantor.  Each Grantor hereby irrevocably ratifies and acknowledges the
Collateral Agent’s authority to have effected filings of Perfection Documents
made by the Collateral Agent prior to its Applicable Date.
 
 
7

--------------------------------------------------------------------------------

 


(b)           With respect to any and all Collateral, each Grantor agrees to do
and cause to be done all things necessary to perfect, maintain the priority of
and keep in full force the security interest granted in favor of the Collateral
Agent for the benefit of the Secured Creditors, including, but not limited to,
the prompt payment upon demand therefor by the Collateral Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Collateral Agent for the benefit of the
Secured Creditors, subject only to Permitted Liens.  All amounts not so paid
when due shall constitute additional Secured Obligations and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.


(c)           Each Grantor agrees to maintain among its books and records
appropriate notations or evidence of, and to make or cause to be made
appropriate disclosure upon its financial statements of, the security interest
granted hereunder to the Collateral Agent for the benefit of the Secured
Creditors.


(d)           Each Grantor agrees that, in the event any proceeds (other than
goods) of Collateral shall be or become commingled with other property not
constituting Collateral, then such proceeds may, to the extent permitted by law,
be identified by application of the lowest intermediate balance rule to such
commingled property.


(e)           Each Grantor agrees to provide to the Collateral Agent notices
which shall be delivered to the appropriate Governmental Authority or, if
necessary, each Account Debtor (as defined herein) that is a department, agency
or authority of the United States government and is party to any contract that
could reasonably be expected to give rise to Payment Collateral (as defined
herein) in excess of $1,000,000 in any given year of such contract that such
Payment Collateral has been assigned to the Collateral Agent for the benefit of
the Secured Creditors and that Collateral Agent has a security interest therein
for the benefit of the Secured Creditors, and otherwise do all acts and things
and execute all documents necessary, in Collateral Agent’s sole discretion, to
collect such Payment Collateral; provided, that such notices shall only be
delivered by the Collateral Agent to such Governmental Authority or Account
Debtors if an Event of Default has occurred and is continuing.


5.           Receipt of Payment.  In the event an Event of Default shall occur
and be continuing and, in the case of an Event of Default other than the
occurrence of an actual or deemed entry of an order for relief with respect to
any Borrower or any Material Subsidiary under the Bankruptcy Code of the United
States, after written notice from the Collateral Agent, a Grantor (or any of its
Affiliates, subsidiaries, stockholders, directors, officers, employees or
agents) shall receive any proceeds of Collateral, including without limitation
monies, checks, notes, drafts or any other items of payment, each Grantor shall
hold all such items of payment in trust for the Collateral Agent for the benefit
of the Secured Creditors, and as the property of the Collateral Agent for the
benefit of the Secured Creditors, separate from the funds and other property of
such Grantor, and no later than the first Business Day following the receipt
thereof, at the election of the Collateral Agent, such Grantor shall cause such
Collateral to be forwarded to the Collateral Agent for its custody, possession
and disposition on behalf of the Secured Creditors in accordance with the terms
of the Intercreditor Agreement.
 
 
8

--------------------------------------------------------------------------------

 


6.           Preservation and Protection of Collateral.


(a)           The Collateral Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise.  Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Collateral Agent have any responsibility
for (i) any loss or damage thereto or destruction thereof occurring or arising
in any manner or fashion from any cause, (ii) any diminution in the value
thereof, or (iii) any act or default of any carrier, warehouseman, bailee or
forwarding agency thereof or other Person in any way dealing with or handling
such Collateral.


(b)           Each Grantor shall keep and maintain its tangible personal
property Collateral as required under Section 6.06 of the Credit Agreement,
Section 9.3 of the 2013 Notes Agreement, Section 9.3 of the 2019 Notes Agreement
and any analogous covenant under any additional Notes Documents.  No Grantor
shall permit any such items to become a fixture to real property (unless such
Grantor has granted the Collateral Agent for the benefit of the Secured
Creditors a Lien on such real property having a priority acceptable to the
Collateral Agent) or accessions to other personal property.


(c)           Each Grantor agrees (i) to pay when due all taxes, charges and
assessments against the Collateral in which it has any interest as and when
required under Section 6.04 of the Credit Agreement, Section 9.4 of the 2013
Notes Agreement, Section 9.4 of the 2019 Notes Agreement and any analogous
covenant under any additional Notes Documents, and (ii) to cause to be
terminated and released all Liens (other than Permitted Liens) on the
Collateral.  Upon the failure of any Grantor to so pay or contest such taxes,
charges, or assessments as and when required under Section 6.04 of the Credit
Agreement, Section 9.4 of the 2013 Notes Agreement, Section 9.4 of the 2019
Notes Agreement or any analogous covenant under any additional Notes Documents,
or cause such Liens to be terminated, the Collateral Agent at its option may pay
or contest any of them or amounts relating thereto (the Collateral Agent having
the sole right to determine the legality or validity and the amount necessary to
discharge such taxes, charges, Liens or assessments) but shall not have any
obligation to make any such payment or contest.  All sums so disbursed by the
Collateral Agent, including all reasonable fees and expenses of counsel to the
extent required to be reimbursed by the Company or any Subsidiary under the
Credit Agreement, the Notes Documents or the Intercreditor Agreement
(collectively,  “Attorneys’ Costs”), court costs, expenses and other charges
related thereto, shall be payable on demand by the applicable Grantor to the
Collateral Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.
 
 
9

--------------------------------------------------------------------------------

 


7.           Status of Grantors and Collateral Generally.  Each Grantor
represents and warrants to, and covenants with, the Collateral Agent for the
benefit of the Secured Creditors, with respect to itself and the Collateral as
to which it has or acquires any interest, that:


(a)           It is at its Applicable Date (or as to Collateral acquired after
its Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement, the Notes Documents and subsection (b) of
this Section 7, will continue to be, the owner of the Collateral, free and clear
of all Liens, other than the security interest hereunder in favor of the
Collateral Agent for the benefit of the Secured Creditors and Permitted Liens,
and that it will at its own cost and expense defend such Collateral and any
products and proceeds thereof against all claims and demands of all Persons
(other than holders of Permitted Liens) to the extent of their claims permitted
under the Credit Agreement or any Notes Document at any time claiming the same
or any interest therein adverse to the Secured Creditors. Upon the failure of
any Grantor to so defend, the Collateral Agent may do so at its option but shall
not have any obligation to do so.  All sums so disbursed by the Collateral
Agent, including reasonable Attorneys’ Costs, court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Collateral Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.


(b)           It shall not (i) sell, assign, transfer, lease, license or
otherwise dispose of any of, or grant any option with respect to, the
Collateral, except for Dispositions permitted under the Credit Agreement and the
Notes Documents, (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral except for the security interests created by this Security
Agreement and Permitted Liens, or (iii) take any other action in connection with
any of the Collateral that would materially impair the value of the interest or
rights of such Grantor in the Collateral taken as a whole or that would
materially impair the interest or rights of the Collateral Agent for the benefit
of the Secured Creditors.


(c)           It has full power, legal right and lawful authority to enter into
this Security Agreement (and any Security Joinder Agreement applicable to it)
and to perform its terms, including the grant of the security interests in the
Collateral herein provided for.


(d)           No authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person which
has not been given or obtained, as the case may be, is required either (i) for
the grant by such Grantor of the security interests granted hereby or for the
execution, delivery or performance of this Security Agreement (or any Security
Joinder Agreement) by such Grantor, or (ii) for the perfection of or the
exercise by the Collateral Agent, on behalf of the Secured Creditors, of its
rights and remedies hereunder, except for action required by the Uniform
Commercial Code or any applicable State certificate of title statute with
respect to motor vehicles to perfect and exercise remedies with respect to the
security interest conferred hereunder, filings of security agreements in the
United States Patent and Trademark Office and the United States Copyright
Office, and filings required under state and federal securities laws upon the
sale of stock.
 
 
10

--------------------------------------------------------------------------------

 


(e)           No effective financing statement or other Perfection Document
similar in effect, nor any other Perfection Action, covering all or any part of
the Collateral purported to be granted or taken by or on behalf of such Grantor
(or by or on behalf of any other Person and which remains effective as against
all or any part of the Collateral) has been filed in any recording office,
delivered to another Person for filing (whether upon the occurrence of a
contingency or otherwise), or otherwise taken, as the case may be, except such
as pertain to Permitted Liens and such as may have been filed for the benefit
of, delivered to, or taken in favor of, the Collateral Agent for the benefit of
the Secured Creditors in connection with the security interests conferred
hereunder.


(f)           Schedule 7(f) attached hereto contains true and complete
information as of the Closing Date as to each of the following: (i) the exact
legal name of each Grantor as it appears in its Organization Documents as of its
Applicable Date and at any time during the five (5) year period ending as of its
Applicable Date (the “Covered Period”), (ii) the jurisdiction of formation and
form of organization of each Grantor, and the identification number of such
Grantor in its jurisdiction of formation (if any), (iii) each address of the
chief executive office of each Grantor as of its Applicable Date and at any time
during the Covered Period, (iv) all trade names or trade styles used by such
Grantor as of its Applicable Date and at any time during the Covered Period, (v)
the address of each location of such Grantor at which any tangible personal
property Collateral (including Account Records and Account Documents) is located
at its Applicable Date or has been located at any time during the Covered
Period, (vi) with respect to each location described in clause (v) that is not
owned beneficially and of record by such Grantor, the name and address of the
owner thereof; and (vii) the name of each Person other than such Grantor and the
address of such Person at which any tangible personal property Collateral of
such Grantor is held under any warehouse, consignment, bailment or other
arrangement as of its Applicable Date.  No Grantor shall change its name, change
its jurisdiction of formation (whether by reincorporation, merger or otherwise),
change the location of its chief executive office, or utilize any additional
location where tangible personal property Collateral (including Account Records
and Account Documents) may be located, except in each case upon giving not less
than thirty (30) days’ prior written notice to the Collateral Agent and taking
or causing to be taken at such Grantor’s expense all such Perfection Action,
including the delivery of such Perfection Documents, as may be reasonably
requested by the Collateral Agent to perfect or protect, or maintain the
perfection and priority of, the Lien of the Collateral Agent for the benefit of
the Secured Creditors in Collateral contemplated hereunder.
 
 
11

--------------------------------------------------------------------------------

 


(g)           No Grantor shall engage in any consignment transaction in respect
of any of the Collateral, whether as consignee or consignor, other than
consignments by such Grantor as consignor of Inventory at no time having an
aggregate value in excess of $5,000,000.


(h)           No Grantor shall cause, suffer or permit any of the tangible
personal property Collateral (i) to be evidenced by any document of title
(except for shipping documents as necessary or customary to effect the receipt
of raw materials or components or the delivery of inventory to customers, in
each case in the ordinary course of business) or (ii) to be in the possession,
custody or control of any warehouseman or other bailee without the prior written
consent of the Collateral Agent in each instance.


(i)           No tangible personal property Collateral is or shall be located at
any location that is leased by such Grantor from any other Person other than
Inventory the value of which, when aggregated with all other Inventory kept at
any location which is leased by all Grantors, is less than $5,000,000, unless
(x) such location and lessor is set forth on Schedule 7(f) attached hereto or
such Grantor provides not less than thirty (30) days’ prior written notice
thereof to the Collateral Agent, (y) such lessor acknowledges the Lien in favor
of the Collateral Agent for the benefit of the Secured Creditors conferred
hereunder and waives its statutory and consensual liens and rights with respect
to such Collateral in form and substance acceptable to the Collateral Agent and
delivered in writing to the Collateral Agent prior to any Collateral being
located at any such location, and (z) the Grantor shall have caused at its
expense to be prepared and executed such additional Perfection Documents and to
be taken such other Perfection Action as the Collateral Agent may deem necessary
or advisable to carry out the transactions contemplated by this Security
Agreement.


8.           Inspection.  The Collateral Agent (by any of its officers,
employees and agents), on behalf of the Secured Creditors, shall have the right
upon reasonable prior notice to an executive officer of any Grantor, with
representatives of such Grantor afforded reasonable opportunity to be present
and at any reasonable times during such Grantor’s usual business hours, to
inspect the Collateral, all records related thereto (and to make extracts or
copies from such records), and the premises upon which any of the Collateral is
located, to discuss such Grantor’s affairs and finances with any Person (other
than Persons obligated on any Accounts (“Account Debtors”) except as expressly
otherwise permitted in the Loan Documents or the Notes Documents) and to verify
with any Person other than (except as expressly otherwise permitted in the Loan
Documents or the Notes Documents) Account Debtors the amount, quality, quantity,
value and condition of, or any other matter relating to, the Collateral and, if
an Event of Default has occurred and is continuing, to discuss such Grantor’s
affairs and finances with such Grantor’s Account Debtors and to verify the
amount, quality, value and condition of, or any other matter relating to, the
Collateral with such Account Debtors; provided, however, that (i) the Grantors
shall not be obligated to reimburse the expenses associated with more than one
(1) visit and inspection per calendar year (subject to clause (ii) below) and
(ii) when an Event of Default exists the Collateral Agent, any Lender or any
Noteholder (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Company at any
time during normal business hours and without advance notice or opportunity for
such Grantor to be present.  Upon or after the occurrence and during the
continuation of an Event of Default, the Collateral Agent may at any time and
from time to time employ and maintain on such Grantor’s premises a custodian
selected by the Collateral Agent who shall have full authority to do all acts
necessary to protect the Collateral Agent’s (for the benefit of the Secured
Creditors) interest.  All expenses incurred by the Collateral Agent, on behalf
of the Secured Creditors, by reason of the employment of such custodian shall be
paid by such Grantor on demand from time to time and shall be added to the
Secured Obligations secured by the Collateral, and any amounts not so paid on
demand (in addition to other rights and remedies resulting from such nonpayment)
shall bear interest from the date of demand until paid in full at the Default
Rate.
 
 
12

--------------------------------------------------------------------------------

 


9.           Specific Collateral.


(a)           Accounts.  With respect to its Accounts whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Collateral Agent for the benefit of the Secured
Creditors that:


(i)           Each Grantor shall keep accurate and complete records of its
Accounts (“Account Records”) and, upon the occurrence and during the continuance
of an Event of Default, from time to time at reasonable intervals designated by
the Collateral Agent such Grantor shall provide the Collateral Agent with a
schedule of Accounts in form and substance acceptable to the Collateral Agent
describing all Accounts created or acquired by such Grantor (“Schedule of
Accounts”); provided, however, that such Grantor’s failure to execute and
deliver any such Schedule of Accounts shall not affect or limit the Collateral
Agent’s security interest or other rights in and to any Accounts for the benefit
of the Secured Creditors.  If requested by the Collateral Agent, upon the
occurrence and during the continuance of an Event of Default each Grantor shall
furnish the Collateral Agent with copies of proof of delivery and other
documents relating to the Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) and such other matter and information relating to the status of the
existing Accounts as the Collateral Agent shall reasonably request.


(ii)           All Account Records and Account Documents are and shall at all
times be located only at such Grantor’s current chief executive office as set
forth on Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location”,
or as to which the Grantor has complied with Section 7(f) hereof.


(iii)           The Accounts are genuine, are in all respects what they purport
to be, are not evidenced by an instrument or document or, if evidenced by an
instrument or document, are only evidenced by one original instrument or
document.
 
 
13

--------------------------------------------------------------------------------

 


(iv)           The Accounts cover bona fide sales, leases, licenses or other
dispositions of property usually dealt in by such Grantor, or the rendition by
such Grantor of services, to an Account Debtor in the ordinary course of
business.


(v)           The amounts of the face value of any Account shown or reflected on
any Schedule of Accounts, invoice statement, or certificate delivered to the
Collateral Agent, are actually owing to such Grantor and are not contingent for
any reason; and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$2,000,000 individually, existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Debtor thereunder for any
material deduction therefrom, except as may be stated in the Schedule of
Accounts and reflected in the calculation of the face value of each respective
invoice related thereto.


(vi)           Except for conditions generally applicable to such Grantor’s
industry and markets, there are no facts, events, or occurrences known to such
Grantor pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectability or enforcement of
Accounts, taken as a whole, that would reasonably be likely, in the aggregate,
to be of material economic value, or in the aggregate materially reduce the
amount payable thereunder from the amount of the aggregate face value of
invoices shown on any Schedule of Accounts, or on any certificate, contract,
invoice or statement delivered to the Collateral Agent with respect thereto.


(vii)           In the event any amounts due and owing in excess of $2,000,000
are in dispute between any Account Debtor and a Grantor (which shall include
without limitation any dispute in which an offset claim or counterclaim may
result), such Grantor shall provide the Collateral Agent with written notice
thereof as soon as practicable, explaining in detail the reason for the dispute,
all claims related thereto and the amount in controversy.


(b)           Inventory.  With respect to its Inventory whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Collateral Agent for the benefit of the Secured
Creditors that:


(i)           Each Grantor shall keep accurate and complete records itemizing
and describing the kind, type, location and quantity of Inventory, its cost
therefor and the selling price of Inventory held for sale, and the daily
withdrawals therefrom and additions thereto, and, upon the occurrence and during
the continuance of an Event of Default, shall furnish to the Collateral Agent
from time to time at reasonable intervals designated by the Collateral Agent, a
current schedule of Inventory (“Schedule of Inventory”) based upon its most
recent physical inventory and its daily inventory records.  Upon the occurrence
and during the continuance of an Event of Default, each Grantor shall conduct a
physical inventory no less frequently than annually, and shall furnish to the
Collateral Agent such other documents and reports thereof as the Collateral
Agent shall reasonably request with respect to the Inventory.
 
 
14

--------------------------------------------------------------------------------

 


(ii)           All Inventory, other than Inventory having a value of less than
$5,000,000 in the aggregate for all locations, is and shall at all times be
located only at such Grantor’s locations as set forth on Schedule 7(f) attached
hereto or at such other locations as to which such Grantor has complied with
Section 7(f) hereof.  No Grantor shall, other than in the ordinary course of
business in connection with its sale, lease, license or other permitted
Disposition, remove any Inventory having an aggregate value in excess of that
stated in the preceding sentence from such locations.


(c)           Equipment. With respect to its Equipment whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Collateral Agent for the benefit of the Secured
Creditors that:


(i)           With respect to any motor vehicles constituting Equipment acquired
by such Grantor after the date hereof that are titled or registered in any State
in the U.S. and have a value of at least $50,000, such Grantor shall file all
applications for certificates of title or ownership indicating the Collateral
Agent’s first priority Lien on each such motor vehicle (subject to any Permitted
Liens) covered by such certificate, and any other necessary documentation, in
each office in each jurisdiction which the Collateral Agent shall deem
reasonably advisable to perfect its Liens on such motor vehicles subject to a
certificate of title.  The Grantors, upon the occurrence and during the
continuance of an Event of Default, as soon as practicable following a request
therefor by the Collateral Agent, shall deliver to the Collateral Agent any and
all evidence of ownership of any of the Equipment (including without limitation
certificates of title and applications for title).


(ii)           The Grantors shall maintain accurate, itemized records describing
the kind, type, quality, quantity and value of its material Equipment (including
material machinery and construction vehicles) and, upon the occurrence and
during the continuance of an Event of Default, shall furnish the Collateral
Agent upon request with a current schedule containing the foregoing information.


(iii)           All Equipment, other than Equipment having a value of less than
$5,000,000 in the aggregate for all locations, is and shall at all times be
located only at such Grantor’s locations as set forth on Schedule 7(f) attached
hereto or at such other locations as to which such Grantor has complied with
Section 7(f) hereof except to the extent that such Equipment is located on an
active job site in the ordinary course of such Grantor’s business; provided
that, upon the Collateral Agent’s request or upon the occurrence and during the
continuance of an Event of Default, the Grantors shall provide the Collateral
Agent with the information required by Section 7(f) for such job site locations.
 
 
15

--------------------------------------------------------------------------------

 


(d)           Supporting Obligations. With respect to its Supporting Obligations
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Collateral Agent for the
benefit of the Secured Creditors that:


(i)           Each Grantor shall upon the request of the Collateral Agent from
time to time following the occurrence and during the continuance of any Event of
Default, deliver to the Collateral Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by the Grantor) and information as may be
necessary to enable the Collateral Agent to realize upon the Supporting
Obligations in accordance with their respective terms or transfer the Supporting
Obligations as may be permitted under the Loan Documents, the Notes Documents or
by applicable law.


(ii)           With respect to each letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $100,000, each Grantor shall, at the request of the
Collateral Agent, use its best efforts to cause the issuer thereof to execute
and deliver to the Collateral Agent a Qualifying Control Agreement.


(e)           Investment Property.  With respect to its Investment Property
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Collateral Agent for the
benefit of the Secured Creditors that:


(i)           Schedule 9(e) attached hereto contains a true and complete
description as of the Closing Date of (x) the name and address of each
securities intermediary with which such Grantor maintains a securities account
in which Investment Property is or may at any time be credited or maintained,
and (y) all other Investment Property of such Grantor other than interests in
Subsidiaries in which such Grantor has granted a Lien to the Collateral Agent
for the benefit of the Secured Creditors pursuant to a Pledge Agreement.


(ii)           Except with the express prior written consent of the Collateral
Agent in each instance, all Investment Property (other than (x) Excluded
Property, (y) any Subsidiary Securities in Foreign Subsidiaries and equity
interests in Subsidiaries that are not Material Subsidiaries, in each case, to
the extent not required to be pledged under the terms of the Credit Agreement,
any of the Notes Documents or any Pledge Agreement or (z) interests in
Subsidiaries in which such Grantor has granted a Lien to the Collateral Agent
for the benefit of the Secured Creditors pursuant to a Pledge Agreement) shall
be maintained at all times in the form of (a) certificated securities, which
certificates shall have been delivered to the Collateral Agent together with
duly executed undated stock powers endorsed in blank pertaining thereto, or (b)
security entitlements credited to one or more securities accounts as to each of
which the Collateral Agent has received (1) copies of the account agreement
between the applicable securities intermediary and the Grantor and the most
recent statement of account pertaining to such securities account (each
certified to be true and correct by an officer of the Grantor) and (2) a
Qualifying Control Agreement from the applicable securities intermediary which
remains in full force and effect and as to which the Collateral Agent has not
received any notice of termination.  Without limiting the generality of the
foregoing, no Grantor shall cause, suffer or permit any Investment Property to
be credited to or maintained in any securities account not listed on Schedule
9(e) attached hereto except in each case upon giving not less than thirty (30)
days’ prior written notice to the Collateral Agent and taking or causing to be
taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Collateral Agent to perfect or protect, or maintain the perfection and priority
of, the Lien of the Collateral Agent for the benefit of the Secured Creditors in
Collateral contemplated hereunder.
 
 
16

--------------------------------------------------------------------------------

 


(iii)           All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder, provided, however, that cash dividends paid to a Grantor as record
owner of the Investment Property may be disbursed to and retained by such
Grantor so long as no Event of Default shall have occurred and be continuing,
free from any Lien hereunder.


(iv)           So long as no Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.


(v)           Upon the occurrence and during the continuance of any Event of
Default, at the option of the Collateral Agent, all rights of the Grantors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to clause (iv) immediately above shall cease and the
Collateral Agent may thereupon (but shall not be obligated to), at its request,
cause such Collateral to be registered in the name of the Collateral Agent or
its nominee or agent for the benefit of the Secured Creditors and/or exercise
such voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Grantor hereby appoints the Collateral Agent as
its proxy, with full power of substitution, to vote and exercise all other
rights as a shareholder with respect to such Investment Property upon the
occurrence and during the continuance of any Event of Default, which proxy is
coupled with an interest and is irrevocable until the Termination Date, and each
Grantor hereby agrees to provide such further proxies as the Collateral Agent
may request; provided, however, that the Collateral Agent in its discretion may
from time to time refrain from exercising, and shall not be obligated to
exercise, any such voting or consensual rights or such proxy.
 
 
17

--------------------------------------------------------------------------------

 


(vi)           Upon the occurrence and during the continuance of any Event of
Default and, in the case of an Event of Default other than the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower or
any Material Subsidiary under the Bankruptcy Code of the United States, upon
written notice from the Collateral Agent, all rights of the Grantors to receive
and retain cash dividends and other distributions upon or in respect to
Investment Property pursuant to clause (iii) above shall cease and shall
thereupon be vested in the Collateral Agent for the benefit of the Secured
Creditors, and each Grantor shall, or shall cause, all such cash dividends and
other distributions with respect to the Investment Property to be promptly
delivered to the Collateral Agent (together, if the Collateral Agent shall
request, with any documents related thereto) to be held, released or disposed of
by it in accordance with the Intercreditor Agreement.


(f)           Deposit Accounts.  With respect to its Deposit Accounts whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Collateral Agent for the
benefit of the Secured Creditors that:


(i)           Schedule 9(f) attached hereto contains a true and complete
description as of the Closing Date of the name and address of each depositary
institution with which such Grantor maintains a Deposit Account in which
collected balances or deposits in excess of $100,000 are or may at any time be
credited or maintained.


(ii)           Except with the express prior written consent of the Collateral
Agent in each instance and except with respect to segregated Deposit Accounts
(A) established solely for the purpose of funding payroll, payroll taxes and
other compensation and benefits to employees or (B) in which sales tax receipts
(and no other amounts) are maintained pending payment to the applicable taxing
authority, all Deposit Accounts in which collected balances or deposits in
excess of $100,000 are or may at any time be credited or maintained shall be
maintained at all times with depositary institutions as to which the Collateral
Agent shall have received a Qualifying Control Agreement.  Without limiting the
generality of the foregoing, no Grantor shall cause, suffer or permit (x) any
deposit in excess of $100,000 to be evidenced by a certificate of deposit unless
such certificate of deposit is a negotiable instrument and immediately upon
receipt thereof such certificate shall have been delivered to the Collateral
Agent, together with a duly executed undated assignment in blank affixed
thereto, or (y) any Deposit Account not listed on Schedule 9(f) attached hereto
in which collected balances or deposits in excess of $100,000 are or may at any
time be credited or maintained to be opened or maintained except in each case
upon giving not less than thirty (30) days’ prior written notice to the
Collateral Agent and taking or causing to be taken at such Grantor’s expense all
such Perfection Action, including the delivery of such Perfection Documents, as
may be reasonably requested by the Collateral Agent to perfect or protect, or
maintain the perfection and priority of, the Lien of the Collateral Agent for
the benefit of the Secured Creditors in Collateral contemplated hereunder.
 
 
18

--------------------------------------------------------------------------------

 


(g)           Chattel Paper.   With respect to its Chattel Paper whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Collateral Agent for the benefit of
the Secured Creditors that:


(i)           Each Grantor shall at all times retain sole physical possession of
the originals of all Chattel Paper having an aggregate value in excess of
$1,000,000 (other than electronic Chattel Paper and the electronic components of
hybrid Chattel Paper); provided, however, that (x) upon the request of the
Collateral Agent upon the occurrence and during the continuance of any Event of
Default, such Grantor shall immediately deliver physical possession of such
Chattel Paper to the Collateral Agent or its designee, and (y) in the event that
there shall be created more than one original counterpart of any physical
document that alone or in conjunction with any other physical or electronic
document constitutes Chattel Paper, then such counterparts shall be numbered
consecutively starting with “1” and such Grantor shall retain the counterpart
numbered “1”.


(ii)           All counterparts of all tangible Chattel Paper having an
aggregate value in excess of $1,000,000 (and the tangible components of hybrid
Chattel Paper) shall immediately upon the creation or acquisition thereof by any
Grantor be conspicuously legended as follows: “A FIRST PRIORITY SECURITY
INTEREST (SUBJECT TO PERMITTED LIENS) IN THIS CHATTEL PAPER HAS BEEN GRANTED TO
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR CERTAIN SECURED CREDITORS
PURSUANT TO AN AMENDED AND RESTATED SECURITY AGREEMENT DATED AS OF OCTOBER 11,
2012, AS AMENDED FROM TIME TO TIME.  NO SECURITY INTEREST OR OTHER INTEREST IN
FAVOR OF ANY OTHER PERSON MAY BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION
OF THIS CHATTEL PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT
OF THE AFORESAID COLLATERAL AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT”.  In
the case of electronic Chattel Paper (including the electronic components of
hybrid Chattel Paper), no Grantor shall create or acquire any such Chattel Paper
unless, prior to such acquisition or creation, it shall have taken such
Perfection Action as the Collateral Agent may require to perfect by control the
security interest of the Collateral Agent for the benefit of the Secured
Creditors in such Collateral.


(iii)           Other than in the ordinary course of business and in keeping
with reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.
 
 
19

--------------------------------------------------------------------------------

 


(h)           Instruments.  With respect to its Instruments whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Collateral Agent for the benefit of
the Secured Creditors that:


(i)           Each Grantor shall upon the request of the Collateral Agent from
time to time, deliver to the Collateral Agent the originals of all Instruments
of which such Grantor is the payee or holder and having a face amount payable in
excess of $1,000,000, provided, however, that each Grantor shall deliver to the
Collateral Agent all Instruments issued in connection with Indebtedness
permitted by Section 7.03(e) of the Credit Agreement or any analogous covenant
under any additional Notes Documents, together with duly executed undated
endorsements in blank affixed thereto and such other documentation and
information as may be necessary to enable the Collateral Agent to realize upon
the Instruments in accordance with their respective terms or transfer the
Instruments as may be permitted under the Loan Documents, the Notes Documents or
by applicable law.


(ii)           Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Instrument,
in any case in such a manner as could reasonably be expected to materially
adversely affect the value of affected Instrument as collateral.


10.           Casualty and Liability Insurance Required.


(a)           Each Grantor will keep the Collateral insured to the extent
required by Section 6.07 of the Credit Agreement, Section 9.2 of the 2013 Notes
Agreement, Section 9.2 of the 2019 Notes Agreement and any analogous covenant
under any additional Notes Documents.


(b)           Each insurance policy obtained in satisfaction of the requirements
of Section 10(a):


(i)           shall prohibit cancellation or substantial modification,
termination or lapse in coverage by the insurer without at least thirty (30)
days’ prior written notice to the Collateral Agent, except for non-payment of
premium, as to which such policies shall provide for at least ten (10) days’
prior written notice to the Collateral Agent; and


(ii)           without limiting the generality of the foregoing, all insurance
policies where applicable under Section 10(a) carried on the Collateral shall
name the Collateral Agent, for the benefit of the Secured Creditors, as lenders
loss payee and the Collateral Agent and Secured Creditors as parties insured
thereunder in respect of any claim for payment.
 
 
20

--------------------------------------------------------------------------------

 


(c)           Prior to expiration of any such policy, such Grantor shall furnish
the Collateral Agent with evidence satisfactory to the Collateral Agent that the
policy or certificate has been renewed or replaced or is no longer required by
this Security Agreement.


(d)           Each Grantor hereby makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral
Agent), for the benefit of the Secured Creditors, as such Grantor’s true and
lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item or payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect to such policies of insurance, which appointment is
coupled with an interest and is irrevocable; provided, however, that the powers
pursuant to such appointment shall be exercisable only upon the occurrence and
during the continuation of an Event of Default.


(e)           In the event such Grantor shall fail to maintain, or fail to cause
to be maintained, the full insurance coverage required hereunder, the Collateral
Agent may (but shall be under no obligation to), without waiving or releasing
any Secured Obligation or Default or Event of Default by such Grantor hereunder,
contract for the required policies of insurance and pay the premiums on the same
or make any required repairs, renewals and replacements; and all sums so
disbursed by Collateral Agent, including reasonable Attorneys’ Costs, court
costs, expenses and other charges related thereto, shall be payable on demand by
such Grantor to the Collateral Agent, shall be additional Secured Obligations
secured by the Collateral, and (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.


(f)           Each Grantor agrees that to the extent that it shall fail to
maintain, or fail to cause to be maintained, the full insurance coverage
required by Section 10(a), it shall in the event of any loss or casualty pay
promptly to the Collateral Agent, for the benefit of the Secured Creditors, to
be held in a separate account for application in accordance with the provisions
of Section 10(h), such amount as would have been received as Net Proceeds (as
hereinafter defined) by the Collateral Agent, for the benefit of the Secured
Creditors, under the provisions of Section 10(h) had such insurance been carried
to the extent required.


(g)           The Net Proceeds of the insurance carried pursuant to the
provisions of Sections 10(a) with respect to comprehensive general liability
insurance and workers’ compensation shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid.
 
 
21

--------------------------------------------------------------------------------

 


(h)           The Net Proceeds of the insurance carried with respect to the
Collateral pursuant to the provisions of Section 10(a) hereof with respect to
casualty insurance shall be paid to such Grantor and held by such Grantor in a
separate account and applied, as long as no Event of Default shall have occurred
and be continuing, as follows:  after any loss under any such insurance and
payment of the proceeds of such insurance, each Grantor shall have a period of
ninety (90) days after payment of the insurance proceeds with respect to such
loss to elect to either (x) repair or replace the Collateral so damaged, (y)
deliver such Net Proceeds to the Collateral Agent, for the benefit of the
Secured Creditors, as additional Collateral or (z) apply such Net Proceeds to
the acquisition of tangible assets constituting Collateral used or useful in the
conduct of the business of such Grantor, subject to the provisions of this
Security Agreement.  If such Grantor elects to repair or replace the Collateral
so damaged, such Grantor agrees the Collateral shall be repaired to a condition
substantially similar to or of better quality or higher value than its condition
prior to damage or replaced with Collateral in a condition substantially similar
to or of better quality or higher value than the condition of the Collateral so
replaced prior to damage.  At all times during which an Event of Default shall
have occurred and be continuing, the Collateral Agent shall be entitled to
receive direct and immediate payment of the proceeds of such insurance and such
Grantor shall take all action as the Collateral Agent may reasonably request to
accomplish such payment.  Notwithstanding the foregoing, in the event such
Grantor shall receive any such proceeds, such Grantor shall immediately deliver
such proceeds to such Collateral Agent for the benefit of the Secured Creditors
as additional Collateral, and pending such delivery shall hold such proceeds in
trust for the benefit of the Secured Creditors and keep the same segregated from
its other funds.


(i)           “Net Proceeds” when used with respect to any insurance proceeds
shall mean the gross proceeds from such proceeds, award or other amount, less
all taxes, fees and expenses (including Attorneys’ Costs) incurred in the
realization thereof.


(j)           In case of any material damage to, destruction or loss of, or
claim or proceeding against, all or any material part of the Collateral pledged
hereunder by a Grantor, such Grantor shall give prompt notice thereof to the
Collateral Agent.  Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding.  Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Creditor as to which comprehensive
general liability insurance or liability insurance with respect to workers’
compensation is applicable.


(k)           The provisions contained in this Security Agreement pertaining to
insurance shall be cumulative with any additional provisions imposing additional
insurance requirements with respect to the Collateral or any other property on
which a Lien is conferred under any Security Instrument.


11.           Rights and Remedies Upon Event of Default.  Upon and after an
Event of Default, the Collateral Agent shall have the following rights and
remedies on behalf of the Secured Creditors in addition to any rights and
remedies set forth elsewhere in this Security Agreement or the other Loan
Documents or the Notes Documents, all of which may be exercised with or, if
allowed by law, without notice to a Grantor:
 
 
22

--------------------------------------------------------------------------------

 


(a)           All of the rights and remedies of a secured party under the UCC or
under other applicable law, all of which rights and remedies shall be
cumulative, and none of which shall be exclusive, to the extent permitted by
law, in addition to any other rights and remedies contained in this Security
Agreement, any other Loan Document or any other Notes Documents;


(b)           The right to foreclose the Liens and security interests created
under this Security Agreement by any available judicial procedure or without
judicial process;


(c)           The right to (i) enter upon the premises of a Grantor through
self-help and without judicial process, without first obtaining a final judgment
or giving such Grantor notice or opportunity for a hearing on the validity of
the Collateral Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Collateral Agent or
any agent of the Collateral Agent, for such time as the Collateral Agent may
desire, in order effectively to collect or liquidate the Collateral, (ii)
require such Grantor or any bailee or other agent of such Grantor to assemble
the Collateral and make it available to the Collateral Agent at a place to be
designated by the Collateral Agent that is reasonably convenient to both
parties, and (iii) notify any or all Persons party to a Qualifying Control
Agreement or who otherwise have possession of or control over any Collateral of
the occurrence of an Event of Default and other appropriate circumstances, and
exercise control over and take possession or custody of any or all Collateral in
the possession, custody or control of such other Persons;


(d)           The right to (i) exercise all of a Grantor’s rights and remedies
with respect to the collection of Accounts, Chattel Paper, Instruments,
Supporting Obligations and General Intangibles (collectively, “Payment
Collateral”), including the right to demand payment thereof and enforce payment,
by legal proceedings or otherwise; (ii) settle, adjust, compromise, extend or
renew all or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Collateral Agent, on behalf of the Secured Creditors, deems necessary to receive
such Grantor’s mail, including notifying the post office authorities to change
the address for delivery of such Grantor’s mail to such address as the
Collateral Agent, on behalf of the Secured Creditors, may designate; (x) notify
any or all Account Debtors or other obligor on any Payment Collateral that such
Payment Collateral has been assigned to the Collateral Agent for the benefit of
the Secured Creditors and that Collateral Agent has a security interest therein
for the benefit of the Secured Creditors (provided that the Collateral Agent may
at any time give such notice to an Account Debtor that is a department, agency
or authority of the United States government); each Grantor hereby agrees that
any such notice, in the Collateral Agent’s sole discretion, may (but need not)
be sent on such Grantor’s stationery, in which event such Grantor shall co-sign
such notice with the Collateral Agent if requested to do so by the Collateral
Agent; and (xi) do all acts and things and execute all documents necessary, in
Collateral Agent’s sole discretion, to collect the Payment Collateral; and
 
 
23

--------------------------------------------------------------------------------

 


(e)           The right to sell all or any Collateral in its then existing
condition, or after any further manufacturing or processing thereof, at such
time or times, at public or private sale or sales, with such notice as may be
required by law, in lots or in bulk, for cash or on credit, with or without
representations and warranties, all as the Collateral Agent, in its sole
discretion, may deem advisable.  The Collateral Agent shall have the right to
conduct such sales on a Grantor’s premises or elsewhere and shall have the right
to use a Grantor’s premises without charge for such sales for such time or times
as the Collateral Agent may see fit.  The Collateral Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.  Each Grantor agrees that the Collateral Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person.  The Collateral Agent for
the benefit of the Secured Creditors is hereby granted an irrevocable fully paid
license or other right (including each Grantor’s rights under any license or any
franchise agreement), each of which shall remain in full force and effect until
the Termination Date, to use, without charge, each of the labels, patents,
copyrights, names, trade secrets, trade names, trademarks and advertising
matter, or any property of a similar nature owned or licensed by any Grantor, as
it pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral.  If any of the Collateral shall require repairs,
maintenance, preparation or the like, or is in process or other unfinished
state, the Collateral Agent shall have the right, but shall not be obligated, to
perform such repairs, maintenance, preparation, processing or completion of
manufacturing for the purpose of putting the same in such saleable form as the
Collateral Agent shall deem appropriate, but the Collateral Agent shall have the
right to sell or dispose of the Collateral without such processing and no
Grantor shall have any claim against the Collateral Agent for the value that may
have been added to such Collateral with such processing.  In addition, each
Grantor agrees that in the event notice is necessary under applicable law,
written notice mailed to such Grantor in the manner specified herein ten (10)
days prior to the date of public sale of any of the Collateral or prior to the
date after which any private sale or other disposition of the Collateral will be
made shall constitute commercially reasonable notice to such Grantor.  All
notice is hereby waived with respect to any of the Collateral which threatens to
decline speedily in value or is of a type customarily sold on a recognized
market.  The Collateral Agent may purchase all or any part of the Collateral at
public or, if permitted by law, private sale, free from any right of redemption
which is hereby expressly waived by such Grantor and, in lieu of actual payment
of such purchase price, may set off the amount of such price against the Secured
Obligations.
 
 
24

--------------------------------------------------------------------------------

 


The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied in accordance with the
Intercreditor Agreement.  Each Grantor shall be liable to the Collateral Agent,
for the benefit of the Secured Creditors, and shall pay to the Collateral Agent,
for the benefit of the Secured Creditors, on demand any deficiency which may
remain after such sale, disposition, collection or liquidation of the
Collateral.


12.           Attorney-in-Fact.  Each Grantor hereby appoints the Collateral
Agent as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Collateral Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.  Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent shall have the right and power


(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;


(b)           to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;


(c)           to endorse such Grantor’s name on any checks, notes, drafts or any
other payment relating to or constituting proceeds of the Collateral which comes
into the Collateral Agent’s possession or the Collateral Agent’s control, and
deposit the same to the account of the Collateral Agent, for the benefit of the
Secured Creditors, on account and for payment of the Secured Obligations.


(d)           to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Collateral
Agent, for the benefit of the Secured Creditors, with respect to any of the
Collateral; and


(e)           to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.
 
 
25

--------------------------------------------------------------------------------

 


13.           Reinstatement.  The granting of a security interest in the
Collateral and the other provisions hereof shall continue to be effective or be
reinstated, as the case may be, if, at any time any payment of any of the
Secured Obligations made at or prior to the termination of this Security
Agreement on the Termination Date is rescinded or must otherwise be returned by
any Secured Creditor or is repaid by any Secured Creditor in whole or in part in
good faith settlement of a pending or threatened avoidance claim, whether upon
the insolvency, bankruptcy or reorganization of any Grantor or any other Loan
Party or otherwise, all as though such payment  had not been made. The
provisions of this Section 13 shall survive repayment of all of the Secured
Obligations and the termination or expiration of this Security Agreement in any
manner, including but not limited to termination upon occurrence of the
Termination Date.


14.           Certain Waivers by the Grantors.  Each Grantor waives to the
extent permitted by applicable law (a) any right to require any Secured Creditor
or any other obligee of the Secured Obligations to (x) proceed against any
Person or entity, including without limitation any Loan Party, (y) proceed
against or exhaust any Collateral or other collateral for the Secured
Obligations, or (z) pursue any other remedy in its power; (b) any defense
arising by reason of any disability or other defense of any other Person, or by
reason of the cessation from any cause whatsoever of the liability of any other
Person or entity, (c) any right of subrogation, and (d) any right to enforce any
remedy which any Secured Creditor or any other obligee of the Secured
Obligations now has or may hereafter have against any other Person and any
benefit of and any right to participate in any collateral or security whatsoever
now or hereafter held by the Collateral Agent for the benefit of the Secured
Creditors.  Each Grantor authorizes the Collateral Agent and each Secured
Creditor and each other obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents or under the Notes Documents
from time to time to: (i) take and hold security, other than the Collateral
herein described, for the payment of such Secured Obligations or any part
thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (ii) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Creditor or obligee in its discretion may determine.


The Collateral Agent may at any time deliver (without representation, recourse
or warranty) the Collateral or any part thereof to a Grantor and the receipt
thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Collateral Agent shall thereafter be discharged
from any liability or responsibility therefor.


15.           Continued Powers.  Until the Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Collateral Agent for the benefit of the Secured Creditors hereunder shall
continue to exist and may be exercised by the Collateral Agent at any time and
from time to time irrespective of the fact that any of the Secured Obligations
or any part thereof may have become barred by any statute of limitations or that
any part of the liability of any Grantor may have ceased.


16.           Other Rights.  The rights, powers and remedies given to the
Collateral Agent for the benefit of the Secured Creditors by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Collateral Agent or any Secured Creditor under any other Loan Document or any
Notes Document or by virtue of any statute or rule of law.  Any forbearance or
failure or delay by the Collateral Agent in exercising any right, power or
remedy hereunder shall not be deemed to be a waiver of such right, power or
remedy, and any single or partial exercise of any right, power or remedy
hereunder shall not preclude the further exercise thereof; and, subject to the
terms of the Intercreditor Agreement, every right, power and remedy of the
Secured Creditors shall continue in full force and effect until such right,
power or remedy is specifically waived in accordance with the terms of the
Credit Agreement and the applicable Notes Documents.
 
 
26

--------------------------------------------------------------------------------

 


17.           Anti-Marshaling Provisions.  The right is hereby given by each
Grantor to the Collateral Agent, for the benefit of the Secured Creditors, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Collateral Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Grantor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Collateral Agent, for the benefit of the Secured
Creditors, the Collateral Agent shall have the right to determine the order in
which any or all of the Collateral shall be subjected to the remedies provided
in this Security Agreement.  Each Grantor hereby waives any and all right to
require the marshaling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein or in any other Loan
Document or in any Notes Document.


18.           Entire Agreement.  This Security Agreement and each Security
Joinder Agreement, together with the Credit Agreement and other Loan Documents
and the Notes Documents, constitutes and expresses the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior negotiations, agreements and understandings, inducements,
commitments or conditions, express or implied, oral or written, except as
contained herein.  The express terms hereof and of the Security Joinder
Agreements control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof.  Neither this Security
Agreement nor any Security Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement, the Notes Documents and the Intercreditor Agreement.


19.           Third Party Reliance.  Each Grantor hereby consents and agrees
that all issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Collateral Agent, on behalf of the Secured Creditors, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.


20.           Binding Agreement; Assignment.  This Security Agreement and each
Security Joinder Agreement, and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto,
and to their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein, in the
Credit Agreement, in the Notes Documents and in the Intercreditor Agreement, in
the Collateral or any part thereof or interest therein.  Without limiting the
generality of the foregoing sentence of this Section 20, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement) and any Noteholder may assign or
otherwise transfer, or grant to one or more Persons participations in or to, all
or a portion of its rights and obligations under the 2013 Notes Agreement, the
2013 Notes, the 2019 Notes Agreement, the 2019 Notes or any other Notes Document
(including, without limitation, any Notes held by it) to any other Person (to
the extent permitted by the 2013 Notes Agreement, the 2019 Notes Agreement or
such other Notes Document, as applicable); and to the extent of any such
assignment, transfer or participation such other Person shall, to the fullest
extent permitted by law, thereupon become vested with all the benefits in
respect thereof granted to such Lender or such Noteholder herein or otherwise,
subject however, to the provisions of the Intercreditor Agreement and, with
respect to any obligations under the Credit Agreement, including Article IX
thereof (concerning the Collateral Agent) and Section 10.06 thereof (concerning
assignments and participations).  All references herein to the Collateral Agent
and to the Secured Creditors shall include any successor thereof or permitted
assignee, and any other obligees from time to time of the Secured Obligations.
 
 
27

--------------------------------------------------------------------------------

 


21.           Secured Cash Management Agreements, Secured Hedging Agreements and
Secured Card Related Products Agreements. No Cash Management Bank, Hedge Bank or
Card Related Products Bank that obtains the benefit of this Security Agreement
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents
and the Intercreditor Agreement.  Notwithstanding any other provision of this
Security Agreement to the contrary, neither the Bank Agent nor the Collateral
Agent shall be required to verify the payment of, or that other satisfactory
arrangement have been made with respect to, the Secured Obligations arising
under Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Card Related Products Agreements except to the extent expressly provided in the
Credit Agreement or the Intercreditor Agreement and unless the Bank Agent and
the Collateral Agent have received written notice of such Secured Obligations,
together with such supporting documentation as they may request, from the
applicable Cash Management Bank, Hedge Bank or Card Related Products Bank, as
the case may be.  Each Cash Management Bank, Hedge Bank or Card Related Products
Bank not a party to the Credit Agreement and the Intercreditor Agreement that
obtains the benefit of this Security Agreement shall be deemed to have
acknowledged and accepted the appointment of the Collateral Agent pursuant to
the terms of the Intercreditor Agreement, and that with respect to the actions
and omissions of the Collateral Agent hereunder or otherwise relating hereto
that do or may affect such Cash Management Bank, Hedge Bank or Card Related
Products Bank, the Collateral Agent and each of its Related Parties shall be
entitled to all the rights, benefits and immunities conferred under Article IX
of the Credit Agreement and the Intercreditor Agreement.  Neither the Bank Agent
nor the Collateral Agent shall be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Card Related Products Agreements in the case of a
Termination Date.
 
 
28

--------------------------------------------------------------------------------

 


22.           Severability.  The provisions of this Security Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Security Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.


23.           Counterparts.  This Security Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Agreement to produce or account for more than one such counterpart
executed by the Grantor against whom enforcement is sought.


24.           Termination.  Subject to the provisions of Section 13, this
Security Agreement and each Security Joinder Agreement, and all obligations of
the Grantors hereunder (excluding those obligations and liabilities that
expressly survive such termination) shall terminate without delivery of any
instrument or performance of any act by any party on the Termination Date.  Upon
any Disposition of the Collateral permitted under the Credit Agreement and the
Notes Documents (to any Person other than a Borrower or Guarantor), then, at the
request and sole expense of Grantors, all Collateral subject to such Disposition
shall be released from the Liens created hereby.  Upon such termination of this
Security Agreement or release, the Collateral Agent shall, at the request and
sole expense of the Grantors, promptly deliver to the Grantors such termination
statements and take such further actions as the Grantors may reasonably request
to terminate of record, or otherwise to give appropriate notice of the
termination of, any Lien conferred hereunder.


25.           Notices.  Any notice required or permitted hereunder shall be
given (a) with respect to any Borrower, at the address for the giving of notice
for such Borrower then in effect under the Intercreditor Agreement, (b) with
respect to any Grantor other than any Borrower, at the address then in effect
for the giving of notices to such Grantor under any Guaranty Agreement to which
it is a party and (c) with respect to the Collateral Agent, at the address then
in effect for the giving of notices to the Collateral Agent then in effect under
the Intercreditor Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.


26.           Joinder.  Each Person that shall at any time execute and deliver
to the Collateral Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Collateral Agent for the benefit of the Secured
Creditors all Collateral in which it has at its Applicable Date or thereafter
acquires any interest or the power to transfer, and all references herein and in
the other Loan Documents to the Grantors or to the parties to this Security
Agreement shall be deemed to include such Person as a Grantor hereunder.  Each
Security Joinder Agreement shall be accompanied by the Supplemental Schedules
referred to therein, appropriately completed with information relating to the
Grantor executing such Security Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules.
 
 
29

--------------------------------------------------------------------------------

 


27.           Rules of Interpretation.  The rules of interpretation contained in
Section 1.02 of the Credit Agreement as in effect on the date hereof shall be
applicable to this Security Agreement and each Security Joinder Agreement and
are hereby incorporated by reference.  All representations and warranties
contained herein shall survive the delivery of documents and any Credit
Extensions referred to herein or secured hereby.


28.           Governing Law; Waivers.


(a)           THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.
 
(b)           EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA SITTING IN THE CITY AND COUNTY OF SAN FRANCISCO AND OF THE UNITED
STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS SECURITY
AGREEMENT OR ANY SECURITY JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT OR ANY OTHER SECURED CREDITOR MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c)           EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
 
30

--------------------------------------------------------------------------------

 
 
(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 25.  NOTHING IN THIS SECURITY
AGREEMENT OR ANY SECURITY JOINDER AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT
MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY
HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE ARBITRATED IN ACCORDANCE WITH SECTION 10.15 OF THE CREDIT
AGREEMENT.




[Signature pages follow]
 
 
31

--------------------------------------------------------------------------------

 
    
IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.
 
 

 
GRANTORS:
     
GRANITE CONSTRUCTION INCORPORATED
     
By:
/s/ Laurel J. Krzeminski
 
Name:
Laurel J. Krzeminski
 
Title:
VP and CFO
     
By:
/s/ Jigisha Desai
 
Name:
Jigisha Desai
 
Title:
VP Treasurer
     
GRANITE CONSTRUCTION COMPANY
     
By:
/s/ Laurel J. Krzeminski
 
Name:
Laurel J. Krzeminski
 
Title:
VP and CFO
     
By:
/s/ Jigisha Desai
 
Name:
Jigisha Desai
 
Title:
VP Treasurer
     
GILC INCORPORATED
     
By:
/s/ Laurel J. Krzeminski
 
Name:
Laurel J. Krzeminski
 
Title:
President and CEO
   
By:
/s/ Jigisha Desai
 
Name:
Jigisha Desai
 
Title:
VP and CFO

 
 
AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page
 
 
 

--------------------------------------------------------------------------------

 


 
GRANITE CONSTRUCTION NORTHEAST, INC.
     
By:
/s/ Laurel J. Krzeminski
 
Name:
Laurel J. Krzeminski
 
Title:
VP and CFO
     
By:
/s/ Jigisha Desai
  Name: 
Jigisha Desai
  Title: 
VP Treasurer
     
INTERMOUNTAIN SLURRY SEAL, INC.
     
By:
/s/ Kathleen Schreckengost
 
Name:
Kathleen Schreckengost
 
Title:
VP Treasurer
     
By:
/s/ Darren S. Beevor
 
Name:
Darren S. Beevor
 
Title:
VP Controller

 
 
AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 

 
COLLATERAL AGENT:
     
BANK OF AMERICA, N.A., as Collateral Agent
     
By:
/s/ Bridgett J. Manduk
 
Name:
Bridgett J. Manduk
 
Title:
Assistant Vice President

 
 
AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page
 
 
 

--------------------------------------------------------------------------------

 


 
ADMINISTRATIVE AGENT:
       
BANK OF AMERICA, N.A., as Administrative Agent
     
By:
/s/ Bridgett J. Manduk
 
Name:
Bridgett J. Manduk
 
Title:
Assistant Vice President

 
 
AMENDED AND RESTATED SECURITY AGREEMENT
Signature Page
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7(f)


Grantor Information

 
 
GRANITE CONSTRUCTION INCORPORATED
(Company and a Borrower)
PO Box 50085, Watsonville, CA 95077-5085
Incorporated: 1/24/90, Delaware
EIN: 77-0239383

                     

Borrower and a Material Subsidiary
 
Granite Construction
Company
 
PO Box 50085
Watsonville, CA 95077
 
Heavy/Highway Construction
and
Material Sales
 
Incorporated: 1/4/22
California
Wholly-owned
Acquired: 2/5/90
EIN: 94-0519552
 
 
 
Borrower and a Material Subsidiary
 
GILC Incorporated
P.O. Box 50085
Watsonville, CA 95077-5085
 
Equipment Leasing
 
Incorporated: 5/22/95
California
Wholly-owned
EIN: 77-0406448
 
 
Material Subsidiary
 
Granite Construction Northeast, Inc.
 
120 White Plains Road, Ste. 310
Tarrytown, NY 10591
 
Heavy/Highway Construction
 
Incorporated: 3/6/89
New York
Wholly-owned
Acquired: 7/1/01
EIN: 13-3513863
 
 
 
 
Material Subsidiary
 
Intermountain Slurry Seal, Inc.
 
1000 North Warm Springs Road
Salt Lake City, Utah 84116
Branch Locations – Nevada, California
 
Heavy/Highway Construction
Non-Union
Crusher/Asphalt Plant
 
Incorporated: 4/23/82
Wyoming
Wholly-owned
Acquired: 5/8/95
EIN: 87-0307259
 
 
 
 
 
 
 
 
 
 



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9(e)


Investment Property


Securities Accounts
   
Name and Address of Securities Intermediary
     
Grantor
Address
Account
Number1
Security Name
Security
Type
BBVA/Compass
71 South Wacker Dr., Ste. 500 Chicago, IL 60606
 
GS FST Money Market Fund - Select
MMFUND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FIDELITY PRIME MON MAR-I
MMFUND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERATED INV PRIME OBLIG-I
MMFUND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERATED INV PRM CSH OBL-I
MMFUND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
Suncor Energy Inc.
CP
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
CA DEPT WTR-N
MUNI
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
THE COCA-COLA COMPANY
CP
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL HOME LOAN BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL HOME LOAN BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
GENERAL ELEC CAP CORP
CORP
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
MET WTR DIST – B
MUNI
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
SAN ANTONIO-TAX NTS-A
MUNI
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
UBOC INSURANCE INC
CP
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
UBOC INSURANCE INC
CP
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
US TREASURY NB
US GOV
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
US TREASURY NB
US GOV
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
DALLAS WTRWORKS/SWR-RF
MUNI
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL FARM CREDIT BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL FARM CREDIT BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL FARM CREDIT BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL FARM CREDIT BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL HOME LOAN BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL FARM CREDIT BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL FARM CREDIT BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL FARM CREDIT BANK
AGCY BOND
Union Bank, N.A.
350 California St., 6th Floor, San Francisco, CA 94104
 
FEDERAL FARM CREDIT BANK
AGCY BOND

 

--------------------------------------------------------------------------------

1 On file with the Collateral Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9(f)


Deposit Accounts


Grantor
Name of Depository
Institution
Address of Depository
Institution
Account No.2
Certificate of Deposit No.
(If applicable)
Granite Construction Company
Bank of America Merrill Lynch
Building A, 10th Floor, 1655 Grant Street, Concord, CA 94520
 
N/A
Granite Construction Incorporated
Bank of America Merrill Lynch
Building A, 10th Floor, 1655 Grant Street, Concord, CA 94520
 
N/A
Granite Northwest, Inc.
Bank of America Merrill Lynch
Building A, 10th Floor, 1655 Grant Street, Concord, CA 94520
 
N/A
Granite Construction Incorporated
Bank of the West
1450 Treat Blvd., Walnut Creek, CA  94597
 
N/A
Granite Construction Incorporated
Comerica Bank
611 Anton Blvd STE 400, MC 4462, Costa Mesa, CA 92626
 
N/A
Granite Construction Incorporated
U.S. Bank National Association
2424 Santa Clara Ave., Alameda, CA 94501
 
N/A
Granite Construction Incorporated
U.S. Bank National Association
2424 Santa Clara Ave., Alameda, CA 94501
 
N/A
Granite Construction Company
Wells Fargo, N.A.
301 W. Northern Lights Blvd., Ste. 212, Anchorage, AK  99503
 
N/A
Granite Construction Incorporated
BBVA/Compass Bank
2356 N. Main Street, Walnut Creek, CA 94597
 
N/A

 

--------------------------------------------------------------------------------

2 On file with the Collateral Agent
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Security Joinder Agreement




SECURITY JOINDER AGREEMENT


THIS SECURITY JOINDER AGREEMENT dated as of _____________, 20__ (this “Security
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Grantor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Collateral Agent (the “Collateral Agent”) for the Secured
Parties.


RECITALS:


A.           Granite Construction Incorporated, a Delaware corporation (the
“Company” and a “Borrower”), Granite Construction Company, a California
corporation (“GCC” and a “Borrower”), GILC Incorporated, a California
corporation (“GILC” and a “Borrower”, and together with the Company and GCC,
collectively, the “Borrower”), certain Subsidiaries of the Company and the
Collateral Agent, are party to an Amended and Restated Security Agreement dated
as of October 11, 2012 (as in effect on the date hereof, the “Security
Agreement”; all capitalized terms used but not defined herein shall have the
meanings provided therefor in such Security Agreement).


B.           The Joining Grantor is a Subsidiary of the Company and is required
by the terms of the Credit Agreement to become a Guarantor and be joined as a
party to the Security Agreement as a Grantor.


C.           The Joining Grantor will materially benefit directly and indirectly
from the making and maintenance of the extensions of credit made from time to
time under the Credit Agreement, Secured Cash Management Agreements, Secured
Hedge Agreements and Secured Card Related Products Agreements and under the
Permitted Notes.


In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements, Secured Hedge Agreements, Secured Card Related Products Agreements
and the Permitted Notes, the Joining Grantor hereby agrees as follows:
 
1.           Joinder.  The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Collateral Agent for the benefit of the Secured Parties
in the property and property rights constituting Collateral (as defined in
Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), all with the same force and
effect as if the Joining Grantor were a signatory to the Security Agreement.
 
 
 

--------------------------------------------------------------------------------

 


2.           Affirmations.  The Joining Grantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Grantor contained in the Security Agreement.


3.           Supplemental Schedules.  Attached to this Security Joinder
Agreement are duly completed schedules (the “Supplemental Schedules”)
supplementing as thereon indicated the respective Schedules to the Security
Agreement.  The Joining Grantor represents and warrants that the information
contained on each of the Supplemental Schedules with respect to such Joining
Grantor and its properties and affairs is true, complete and accurate as of the
date hereof.


4.           Severability.  The provisions of this Security Joinder Agreement
are independent of and separable from each other.  If any provision hereof shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Security Joinder Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.


5.           Counterparts.  This Security Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Grantor.


6.           Delivery. Joining Grantor hereby irrevocably waives notice of
acceptance of this Security Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents, Secured Cash Management Agreements, Secured Hedge Agreements
and Secured Card Related Products Agreements made and maintained, in reliance on
this Security Joinder Agreement and the Grantor’s joinder as a party to the
Security Agreement as herein provided.


7.           Governing Law; Venue; Waiver of Jury Trial.  The provisions of
Section 28 of the Security Agreement are hereby incorporated by reference as if
fully set forth herein.




[Signature page follows.]
 
 
S-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.
 



 
JOINING GRANTOR:
           
By:
   
Name:
   
Title:
 



 
S-3

--------------------------------------------------------------------------------

 


SUPPLEMENTAL
SCHEDULE 7(f)


Grantor Information


I.
II.
III.
IV.
V.
VI.
VII.
Name
Jurisdiction of
Formation/
Form of
Equity/I.D.
Number
Address of Chief
Executive Office
Trade Styles
Collateral
Locations
(and Type
of Collateral)
Name and address
of Owner of
Collateral Location
(If other than Grantor)
Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)
                           





















Delivered pursuant to Security Joinder Agreement of
_______________________________.
Applicable Date:  __________, 20__


 
 

--------------------------------------------------------------------------------

 


SUPPLEMENTAL
SCHEDULE 9(e)


Investment Property


Securities Accounts
 
Other Investment Property
Name and Address of
Securities Intermediary
Account
Number
Name and Type
of Issuer
Quantity of Shares
or Other Interest
Certificate
Number(s)
Grantor
                           



















Delivered pursuant to Security Joinder Agreement of
_______________________________.
Applicable Date:  __________, 20__


 
 

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL
SCHEDULE 9(f)


Deposit Accounts





Grantor
Name and Address of
Depository Institution
Account No.  
Certificate of Deposit No.
(If applicable)
       




                                                                                                                                                                                                         











































Delivered pursuant to Security Joinder Agreement of
_______________________________.
Applicable Date:  __________, 20__

